  Case 19-10141        Doc 35     Filed 08/06/20 Entered 08/06/20 15:40:15              Desc Main
                                    Document     Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                                                                                              EOD
                                                                                              08/06/2020
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

IN RE:
                                                     § CASE NO.: 19-10141
                                                     §
Patrick Wayne Raney,                                 §
         Debtors,
                                                     § CHAPTER 13
                                                     §
                                                     §
US Bank Trust N.A. as                                §
Trustee of the Bungalow Series III Trust,            §
its successors and/or assignees,                     §
         MOVANT,                                     §
                                                     §
Patrick Wayne Raney                                  §
and                                                  §
Carey D. Ebert, Trustee                              §
                                                     §
       RESPONDENTS.
                                                     §

                           ORDER MODIFYING AUTOMATIC STAY

        On this day came on for consideration the Motion for Relief from Automatic Stay filed US Bank
Trust National Association, as Trustee of Bungalow Series III Trust, its successors and/or
assignees (“Movant”) pursuant to 11 U.S.C. §362 (d)(1) of the Bankruptcy Code (the “Motion”).

        Movant by and through its attorney of record, GHIDOTTI | BERGER LLP, by Angie M. Marth,
Esq., and the Debtor Patrick Wayne Raney (“Debtor”), by and through his attorney of record, Maida
Clark Law Firm, Tagnia Clark, Esq., agree to all matters contained in the Motion for Relief and ask the
Court to enter this Agreed Order and Stipulation for Adequate Protection (“Agreed Order”) evidencing
the terms of their agreement.

                                              1
                       AGREED ORDER AND STIUPLATION FOR RELIEF FROM STAY
 Case 19-10141        Doc 35      Filed 08/06/20 Entered 08/06/20 15:40:15                Desc Main
                                    Document     Page 2 of 4




                                                 RECITALS

      1.     On April 02, 2019, Debtor filed a petition under Chapter 13 of the United States
Bankruptcy Code, Petition No. 19-1011.

       2.       On June 11, 2014, Debtor executed and delivered Nationstar Mortgage, a Note, with an
 original principal balance of $85,552.00 (“Note”).

       3.      Movant is the current owner of the Note and is in possession of the original Note.

        4.     Concurrently therewith, and as security for the Note, the Debtor executed and delivered
to Nationstar Mortgage, a Deed of Trust (“Deed of Trust”), dated June 11, 2014 , and filed of record with
the County Clerk of Jefferson County, Texas against the Property, commonly described as 9225 Riggs
Street, Beaumont, Texas 77707 (“Property”), and more specifically described as:

       ALL THAT PARCEL OF LAND IN JEFFERSON COUNTY, STATE OF TEXAS, AS
       MORE FULLY DESCRIBED IN DEED DOC #2006033025, BEING KNOWN AND
       DESIGNATED AS:
       LOT NUMBER NINE (9) IN BLOCK NUMBER THIRTY-ONE “A” (31A), OF GULF
       TERRACE ADDITION TO THE CITY OF BEAUMONT, JEFFERSON COUNTY TEXAS,
       ACCORDING TO THE MAP OR PLAT OF RECORD IN THE OFFICE OF THE
       COUNTY CLERK IN VOLUME 14, PAGE 240 OF THE MAP RECORDS OF JEFFERSON
       COUNTY TEXAS.

       5.      On January 14, 2020, Movant filed its Motion for Relief from the Automatic Stay

indicating that Debtor was due and owing for five (5) post-petition monthly payments as follows:
   Payments Due:                      Payment                           Total Default
   08/01/2019 – 12/01/2019             5 @ $829.63                      =       $4,148.15
                                                                                                            Any
                                                                                        $981.00             reimbursement
      6.       Movant incurred attorneys’ fees and costs in the amount of no less than $1,231.00 in         for a fee
                                                                                                            amount
connection to the Motion for Relief form the Automatic Stay.                                                exceeding
                                                                                                            $800 + filing
      7.      As of August 03, 2020, Debtor is due and owing for the June      01, 2020 payment and all     fee will require
                                                                                                            a formal
subsequent payments as follows:                                                                             application to
          Payments Due:                     Payment                             Total Default               the Court.
          06/01/2020 – 08/01/2020           3 @ $869.43             =           $2,608.29
          Suspense Balance                                          =           $(168.98)
          Attorney Fees/Costs                                       =           $ 981.00
          TOTAL DEFAULT                                             =           $3,420.31

       8.      An additional payment will come due on September 01, 2020 in the amount of $869.43.

                                             2
                      AGREED ORDER AND STIUPLATION FOR RELIEF FROM STAY
  Case 19-10141        Doc 35      Filed 08/06/20 Entered 08/06/20 15:40:15               Desc Main
                                     Document     Page 3 of 4




        9.      ***Deleted by Court***
                                           STIPULATION
       10.      Debtor shall cure the post-petition arrearage of $3,420.31 as follows: Commencing
  September 15, 2020, and continuing thereafter on the fifteenth day of each month through and including
  February 15, 2021, Debtors shall make an additional payment of $570.05 each month to Movant.

        11.       Debtor will make the September 01, 2020 payment, and all payments going forward in
  the amount of $869.43 (or as may be adjusted pursuant to the terms of the Note and Deed of Trust)
  continuing on the first day of each month thereafter within the grace period until the indebtedness is
  paid in full or a Court Order is entered otherwise.

        12.    All payments due Movant un der this Agreement must be paid to Movant at the
   following address:


                                         BSI FINANCIAL SERVICES
                                              314 Franklin Street
                                             Titusville, PA 16354

         13.    In addition to maintaining their mortgage payments, Debtors shall be required to maintain
   all plan payments to the Chapter 13 Trustee.

        14.      Debtor must also maintain current insurance coverage on the property and must remain
   current on all post-petition taxes where applicable.

        15.     Upon any default in the terms and conditions set forth in paragraphs 10 through 14 of this
  Adequate Protection Agreement Movant must serve written notice of default to the Debtor’s counsel by
  U.S. Mail and Electronic Mail. Movant must also serve written notice of default on Debtors by U.S.
  Mail. If the Debtors fail to cure the default within 10 days after service of such written notice the
  automatic stay will immediately terminate and the Movant will file a Notice of Termination with the
  Court to evidence the termination of the stay.

         16.     Notwithstanding anything contained in this Agreement to the contrary, the Debtors shall
be entitled to two (2) Notices of Default and opportunities to cure pursuant to the preceding paragraph.
Once the Debtors have defaulted one time on the obligations imposed by this order and has been served
with one Notice of Default, Movant is relieved of any obligation to serve additional notices of default or
to provide additional opportunities to cure. If an event of default occurs thereafter, the automatic stay
stay will immediately terminate and the Movant will file a Notice of Termination with the Court to
evidence the termination of the stay.

        17.    Movant shall be entitled to charge a fee of $50.00 for any ten (10) day written notice
required because of default.

                                              3
                       AGREED ORDER AND STIUPLATION FOR RELIEF FROM STAY
   Case 19-10141        Doc 35      Filed 08/06/20 Entered 08/06/20 15:40:15                Desc Main
                                      Document     Page 4 of 4




         18.     Movant may accept any and all payments made pursuant to this Order without prejudice to
  or waiver of any rights or remedies to which movant would otherwise have been entitled under applicable
  non-bankruptcy law.

         19.     This Agreement is binding only during the pendency of this bankruptcy case. If
 at any time, the stay is terminated with respect to the Property by court order or by operation of law,
 this Adequate Protection Agreement ceases to be binding and Movant may proceed to enforce its
 remedies under applicable non-bankruptcy law against the property and/or against Debtor.

        20.     In light of the parties' agreement, the stay otherwise imposed by FRBP 4001(a)(3) is
 hereby waived.

         21.     In the Event this case is converted to a Chapter 7 proceeding, and if the Property has
  been previously exempted from the estate, the automatic stay shall be terminated without further notice,
  order or proceeding of the Court. If the automatic stay is terminated as a matter of law, the terms of
  this Order shall immediately cease in effect and Movant may proceed to enforce its remedies under
  non-bankruptcy law against the property and/or Debtors.

          22.     ORDERED to the extent the property is foreclosed and sold, any excess proceeds from
  the sale shall be turned over to the Trustee with a reservation of the issue as to whether the Debtors are
  entitled to such funds.

   23. Upon notice of termination of the stay, the Trustee is authorized to cease funding Movant’s claim.
                                              Signed on 08/06/2020




                                              THE HONORABLE BILL PARKER
                                              CHIEF UNITED STATES BANKRUPTCY JUDGE


AGREED TO and APPROVED [excluding court modifications] BY:
 /s/ Tagnia Clark _______                                /s/ Angie Marth
  Tagnia Clark                                           Angie Marth, Esq.
  Maida Clark Law Firm, P.C.                             State Bar No.: 24046353
  4320 Calder Avenue                                     600 E John Carpenter Fwy., Ste. 246
  Beaumont, TX 77706                                     Irving, TX 75062
  Tel: (409) 898-8200                                    Tel: (949) 427-2010
  Fax: (409) 898-8400                                    Fax: (949) 427-2732
  tagnia@maidaclarklaw.com                               amarth@ghidottiberger.com
  COUNSEL FOR DEBTOR                                     COUNSEL FOR MOVANT




                                               4
                        AGREED ORDER AND STIUPLATION FOR RELIEF FROM STAY
